In this case a social worker employed by hospital filed a petition in probate court to appoint a guardian for a hospital patient. The petition was granted, and the hospital sought reimbursement for its legal fees from the patient’s guardian. The probate court ordered the guardian to reimburse the hospital, but the superior court reversed the order and denied attorney’s fees. This appeal followed.
The superior court’s order denying attorney’s fees to the petitioner is affirmed for the reason that such fees are not allowed by statute or contract, and no exception to the American rule applies. Albright v. Fish, 138 Vt. 585, 422 A.2d 250 (1980); see also State v. Whitingham Sch. Bd., 140 Vt. 405, 438 A.2d 394 (1981).